Title: To George Washington from Joseph Reed, 25 April 1779
From: Reed, Joseph
To: Washington, George



Dear sir,
In Council Philadelphia April 25th 1779

I am to thank you for your favour of the nineteenth Instant, and hope the state I am about to give of our affairs will in some degree answer, to your Excellencys satisfaction, the most important parts of your letter. As soon as I returned from camp, orders were issued for calling two hundred and fifty militia from the inner counties for the protection of Bedford and Westmoreland, those Counties being much exposed, and having, as I supposed at that, time little expectations from fort pitt and its ⟨ne⟩ighbourhood. We also made the appointments for the corps of the rangers, which, at its full complement, will be three hundred and eighty men. These are now recruiting and we hope with considerable success; but we cannot flatter our selves they will be compleat by the tenth of May. Nor, from the forms to be complied with in the militia law, do we suppose the militia are more than prepared to march.
If, therefore, as is mentioned in the last clause of your Excellencys letter, the co-operation of the troops from fort pitt is laid aside, perhaps the assistance intended by these militia to Bedford, and Westmoreland may be given from fort-pitt, and the militia ordered to proceed to Sunbury directly. By this means a body of men may be had in season, which otherwise we can not expect. But, after the assurances given those Counties of protection from the militia, we fear it would give great disgust if we should change their destination without supplying their places. I mentioned in a former letter, that the inhabitants of Northumberland had raised three companies at their own expence of thirty-five men each, which I suppose will be ready by the time proposed. The law does not allow of keeping the militia out longer than two months at one time, nor have we a power of prolonging it on any pretence whatever. As to bringing their arms, it will generally be impracticable—we must endeavour to supply them in some way or other.
Your Excellency must recollect, that in 1776 & 1777 when the militia were discharged their arms were ordered to be left—they have never been replaced, nor have the people had an opportunity to procure new ones. Hence, whenever the militia are called upon, there is a general and real deficiency, which we are endeavouring to supply as fast as possible. But, unfortunately, we have to combat a principle of peculation, that of carrying off the arms when provided by the publick—a circumstance which keeps us very needy, and is attended with many bad consequences. I should mislead your Excellency if I promised a term of service longer than two months, and, to call out the militia of these frontiers counties, at this time, would defeat one principal benefit intended them, vizt the giving them an opportunity to sow and plant, without which they must leave their farms for want of bread—be the issue of the expedition ever so successful.
We perfectly agree with your Excellency in your opinion of General Potter and shall most chearfully put the command of these troops into his hands from every motive of propriety and confidence.
I am obliged to your Excellency for your communications respecting flour. We have lately been applyed to from Bermudas on the same account, but we are very unwilling to listen to their applications till a moral Certainty can be obtained, of our compliance not endangering the Army.
General McIntosh is arrived in town, but I have not had the pleasure of seeing him, except once in the street and he was so much altered that I did not know him till he was past. We have been at a very great expence in sending stores of all kinds up to fort pitt and as that part of the plan is altered which seemed to require a collection of troops there, I hope they may be used in some such way as to check the temporary ravages of the Indians—at least affording Westmoreland compleat protection.
I lately received the letter of which the inclosed is a copy from General Hand; if the movement takes place in the time mentioned in your Excellencys letter or near it—our apprehensions for Northumbe[r]land will be removed, otherwise I fully understood that his detachment would be so stationed as to cover Wyoming and that country untill an offensive movement should take place, which was expected to afford the most effectual protection.

No state has suffered so much upon its frontiers as this has and if the depredations continue this year, the present interiour parts will be the frontier; and as we bear so great a portion of the Continental burthen both in men and service, your Excellency will, I am sure, think with us that we are entitled to a proportionate attention. And we think it better to apprize your Excellency now, than that any dissatisfaction should appear afterwards if the Pennsylvania troops are drawn off on each side especially towards New York which does so little for itself, and the interval exposed. This is a sentiment not drawn from us by any doubt or distrust of an equal protection being extended as times and circumstances will admit but by the uneasiness expressed this spring. Nor have we the least Idea of retaining troops as stationary unless the proposed expedition should be laid aside, or some accident occasion a division of the troops, and a resuming of stations in which case we rely fully upon your Justice and Judgment to dispose them so as that equal benefit may result to all, and respect be had to the abilities and exertions of each state exposed—Since writing the above Genl McInstosh has called upon me—I could have wished to have had a longer conversation with him but his business calls him out of town very soon. I only had half an hour of his Company—I hope he will be able to give Your Excellency a satisfactory account of the state of things in that quarter. I am with the greatest respect & regard Dear sir Your Most obedient servant
Jos: Reed